Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 7/18/22.
	Claims 1, 3-13, and 15-32 are pending.
Information Disclosure Statement
	The IDS filed 7/11/22 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven M. duBois on 8/17/22.
The application has been amended as follows: 
Cancel claims 21-23, 25, 30, and 32.
Allowable Subject Matter
Claims 1, 3-13, 15-20, 24, 26-29, and 31 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claim limitations “sending the time function protocol data unit to the second node via the same network path, wherein the plurality of preamble protocol data units carry routinq information to cause the plurality of preamble protocol data units to follow the same network path as the time function protocol data unit, wherein the time function protocol data unit carries information causing any intermediate node on the same network path to forward the time function protocol data unit before forwarding any remaining of the plurality of preamble protocol data units” as now recited in independent claim 1 and similarly recited in each of the remaining independent claims.  
This is consistent with applicant’s arguments concerning the cited art of record vis a vis the rejection of each independent claim in the last office action.  In particular, applicant’s arguments that Ruffini does not disclose “two different types of packets, which are sent on a same path” (see page 13 of the amendment), and “the reference to active and passive probing is not considered to map to the preamble protocol data units and time function protocol data unit as recited in claim 1” (see page 14 of the amendment) are particularly convincing.  In addition, applicant’s argument that Hirota does not teach that the plurality of preamble PDUs and time function PDU are sent on the same network path is convincing, see page 18 of the amendment.  
Ruffini (WO 2016/070901) is the closest prior art of record.  It teaches sending timing packets between a switch site 20 and a base station 10 along a network path 30, see Fig. 4 and its respective written description.  The timing packets are analogous to the claimed “time function protocol data unit.”  Ruffini’s also uses active probing packets.  However, Ruffini does not teach or suggest the claim limitations identified above in each independent claim, and the remaining cited art of record (Hirota in particular) does not adequately cure the deficiencies of Ruffini.  Accordingly, the claims, when viewed as a whole, are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414